

115 S663 IS: Veterans Choice Program Resolution Act
U.S. Senate
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 663IN THE SENATE OF THE UNITED STATESMarch 15, 2017Mr. Thune introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo establish the position of Choice Program Ombudsman within the Office of Inspector General of the
			 Department of Veterans Affairs to manage complaints regarding the
			 provision of hospital care and medical services under section 101 of the
			 Veterans Access, Choice, and Accountability Act of 2014.
	
 1.Short titleThis Act may be cited as the Veterans Choice Program Resolution Act.
		2.Establishment of position of Choice Program Ombudsman
 (a)In generalThe Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended by inserting after section 101 the following new section:
				
					101A.Choice Program Ombudsman
 (a)In generalThe Inspector General of the Department of Veterans Affairs shall select, from among employees of the Office of Inspector General of the Department of Veterans Affairs, a Choice Program Ombudsman to manage complaints regarding the provision of hospital care and medical services under section 101.
 (b)DutiesThe Choice Program Ombudsman shall do the following: (1)Serve as a central collection point to receive complaints from veterans, individuals acting on behalf of veterans (including family members and caregivers), employees of the Department of Veterans Affairs, and non-Department health care providers with respect to the following:
 (A)Problems with scheduling veterans to obtain hospital care or medical services under section 101. (B)Problems with authorizing such care or services under such section.
 (C)With respect to non-Department health care providers, problems with enrolling with the Department to provide such care or services under such section.
 (D)Problems with copayments and reimbursements under such section. (E)Problems with coordinating such care or services between the Department and non-Department health care providers.
 (2)Establish a methodology to resolve complaints described in paragraph (1). (3)Submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a quarterly report on activities conducted under this section, including the following information:
 (A)The total number of complaints received under this section. (B)The total number of such complaints that have been resolved and the total number of such complaints that are pending.
 (C)With respect to every other report submitted under this paragraph, beginning with the first such report, the findings or recommendations of the Choice Program Ombudsman for resolving systemic problems with the provision of hospital care and medical services under section 101, including recommendations to improve the implementation of such section in rural and highly rural areas and for veterans who are members of Indian tribes.
 (c)Complaint submission processThe Secretary of Veterans Affairs shall publish on a publicly available Internet website of the Department, and a publicly available Internet website of the Office of Inspector General of the Department, information regarding the process for submitting a complaint to the Choice Program Ombudsman under this section.
 (d)SunsetThis section shall terminate on the earlier of— (1)the termination date specified in section 101(p); or
 (2)the date that is 10 years after the date of the enactment of the Veterans Choice Program Resolution Act. (e)Indian tribe definedIn this section, the term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)..
 (b)Clerical amendmentThe table of contents at the beginning of the Veterans Access, Choice, and Accountability Act of 2014 is amended by inserting after the item relating to section 101 the following new item:
				Sec. 101A. Choice Program Ombudsman..